DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 20 May 2021 has been entered.  Claims 1-15 remain pending in the application, with claims 3-4, 8-9, and 13-14 being withdrawn from consideration.  Any new and/or pending objections and/or rejections regarding claims 1-2, 5-7, 10-12, and 15 (which have not been withdrawn from consideration) can be found in the Office Action below.

Response to Arguments
Applicant's arguments filed 20 May 2021 have been fully considered but they are not persuasive.
Applicant contends that none of the previously-applied prior art to Zhu et al. (U.S. Patent No. 9,221,396 B1), Tascione et al. (U.S. Patent Publication No. 2018/0050704 A1), Hartung et al. (U.S. Patent Publication No. 2017/0139411 A1), and/or Konrardy et al. (U.S. Patent No. 10,168,703 B1) when taken alone or in combination teach the amended limitations of at least independent claims 1, 6, and 11 directed to “monitoring a physical state of a monitored sensor, the physical state comprising one or more of position, connection, power-on, signal reception, or data transmission of the monitored sensor” and “monitoring a data transmission state of the monitored sensor, the data transmission state comprising one or more of data size, format, frequency, resolution hash value, timestamp, reflection value, or height value of the monitored sensor.”  The Examiner respectfully disagrees with the aforementioned contention.  As discussed in more detail in the Office Action below, at least each of Zhu, Tascione, and Hartung teaches a technique of monitoring a sensor of a driverless vehicle in order to determine whether or not the sensor being monitored is getting abnormal, and responsive to determining that the sensor is getting abnormal, implementing responsive or remedial actions.  Konrardy has been relied upon to teach further responsive or remedial actions that are to be implemented when a component (such as a sensor) of a driverless vehicle is getting abnormal, wherein the responsive or remedial actions include recording current traffic environment conditions and key data.  More specifically, Zhu teaches a technique for monitoring a sensor for an abnormality relying on cross-validation with an output from at least one other sensor; Tascione teaches a technique for monitoring a sensor for an abnormality by at least monitoring a physical state of the sensor; and Hartung teaches a technique for monitoring a sensor for an abnormality by at least monitoring a data transmission state of the sensor.  Tascione explicitly teaches that monitoring the physical state of the sensor includes at least monitoring position (alignment) of the sensor (see at least: Tascione, Paragraphs [0010]-[0011], [0037]).  Tascione further teaches other types of physical states that are to be monitored such as power, and also teaches identifying abnormalities indicative of a connection abnormality (see at least: Tascione, Paragraphs [0010]-[0011], [0037], [0043], [0060]).  Furthermore, it is noted that Tascione further teaches monitoring a data transmission state of the sensor in the form of monitoring a laser frequency of a Lidar sensor (see at least: Tascione, Paragraph [0010], [0037]).  Hartung explicitly teaches that monitoring the .

Claim Objections
Claim 1 is objected to because of the following informalities: on line 8, it appears Applicant intended “resolution hash value” to read --resolution, hash value-- because each of “resolution” and “hash value” are different data transmission states (see at least: Specification, Pg. 9, lines 25-26).  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: on line 9, it appears Applicant intended “resolution hash value” to read --resolution, hash value-- because each of “resolution” and “hash value” are different data transmission states (see at least: Specification, Pg. 9, lines 25-26).  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: on line 9, it appears Applicant intended “resolution hash value” to read --resolution, hash value-- .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-7, 10-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (U.S. Patent No. 9,221,396 B1) in view of Tascione et al. (U.S. Patent Publication No. 2018/0050704 A1), Hartung et al. (U.S. Patent Publication No. 2017/0139411 A1), and Konrardy et al. (U.S. Patent No. 10,168,703 B1).

Regarding Claim 1:
Zhu discloses a computer-implemented method of monitoring a sensor (a sensor among sensors 146 including lasers, sonar, radars, and cameras, wherein Zhu  of a driverless vehicle (autonomous vehicle 102) (see at least: Zhu, Abstract; Col. 5, line 28; Col. 8, lines 25-29; Col. 13, lines 58-63; and Figs. 1 and 3), wherein the computer-implemented method comprises, at the level of a computer device (autonomous driving computer system 144) (see at least: Zhu, Col. 5, Line 42 - Col. 6, Line 7; Col. 11, Line 56-66; and Fig. 12), the steps of: 
monitoring output data of the monitored sensor (see at least: Zhu, Col. 4, Line 66 - Col. 5, Line 9; Col. 8, Line 25-29; Col. 13, lines 49-52), and using predetermined data to perform cross-validation for the output data; (see at least: Zhu, Col. 11, lines 56-62; Col. 16, line 53 - Col. 17, line 5);
when (b) there is a validation result abnormality, determining that the monitored sensor is getting abnormal, (see at least: Zhu, Col. 11, line 66 - Col. 12, line 11), and giving an alarm in a manner comprising at least one of an in-vehicle speech, an image prompt, or a remote notification (see at least: Zhu, Col. 7, line 48-63; Col. 11 Line 66 to Col 12 Line 3);
and responsive to determining that the monitored sensor is getting abnormal, recording key data (see at least: Zhu, Col. 19, lines 1-6; Col. 22, line 60), and activating a safety response policy of the driverless vehicle (see at least: Zhu, Col. 11, line 66 - Col. 12, line 11; Col. 19, lines 1-11; Col. 22, lines 59-63).
Cumulatively, Zhu discloses an invention monitoring a sensor of a driverless vehicle in order to determine whether or not an abnormality is present in the monitored sensor, and responsive to identifying the abnormality, performing responsive actions.  In the invention of Zhu, a cross-validating technique is used to identify whether or not the 
monitoring a physical state of a monitored sensor, the physical state comprising one or more of position, connection, power-on, signal reception, or data transmission of the monitored sensor;
monitoring a data transmission state of the monitored sensor, the data transmission state comprising one or more of data size, format, frequency, resolution hash value, timestamp, reflection value, or height value of the monitored sensor;
when (a) a result of monitoring the physical state or the data transmission state indicates a deviation from a predefined range of values for one or more criteria comprised by the physical state or the data transmission state, determining that the monitored sensor is getting abnormal.
Furthermore, Zhu does not appear explicit in that the responsive actions performed when identifying the abnormality include:
responsive to determining that the monitored sensor is getting abnormal, recording current traffic environment conditions and key data.
Similar to Zhu, Tascione teaches an invention directed to monitoring a sensor of a driverless vehicle in order to identify whether or not the sensor being monitored is getting abnormal (see at least: Tascione, Abstract).  Tascione teaches that in order to identify an abnormality in the monitored sensor, diagnostic data regarding the sensor is received to determine whether the driverless vehicle or a component thereof (i.e., the 
monitoring a physical state of a monitored sensor, the physical state comprising one or more of position, connection, power-on, signal reception, or data transmission of the monitored sensor (see at least: Tascione, Paragraphs [0010]-[0011], [0037]-[0038], [0049], [0055], and [0060]; wherein at least an alignment of the monitored sensor is a position of the monitored sensor that is being monitored);
when a result of monitoring the physical state indicates a deviation from a predefined range of values for one or more criteria comprised by the physical state, determining that the monitored sensor is getting abnormal (see at least: Tascione, Paragraphs [0010]-[0011], [0037]-[0038], [0041], [0049], [0055], and [0060]).
Tascione, similar to Zhu, goes on to teach implementing responsive actions in response to identifying that the monitored sensor is getting abnormal, wherein the response actions include: giving an alarm; recording key data such as logging the abnormality of the monitored sensor for future repair; and activating a safety response policy of the driverless vehicle such as handing over driving control to a human driver or stopping the driverless vehicle at a nearest safe location (see at least: Tascione, Paragraphs [0013], [0048], [0063]-[0064]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of 
With regards to monitoring a data transmission state of a sensor of a driverless vehicle in order to identify whether or not an abnormality has occurred in the sensor, Hartung, similar to at least Zhu, teaches an invention directed to monitoring a component, e.g., a sensor, of a driverless vehicle in order to identify whether or not the sensor being monitored is getting abnormal (see at least: Hartung, Abstract, Paragraphs [0035], [0041]).  Hartung teaches an invention that monitors multiple parameters of data transmissions from a component/sensor being monitored to ensure the reliable 
monitoring a data transmission state of the monitored sensor, the data transmission state comprising one or more of data size, format, frequency, resolution hash value, timestamp, reflection value, or height value of the monitored sensor (see at least: Hartung, Paragraphs [0041], [0044]-[0046]; wherein Hartung at least teaches that the data transmission state being monitored includes at least format);
when a result of monitoring the data transmission state indicates a deviation from a predefined range of values for one or more criteria comprised by the data transmission state, determining that the monitored sensor is getting abnormal (see at least: Hartung, Paragraphs [0041], [0044]-[0046]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Hartung in the invention of Zhu (or in the invention of Zhu in view of Tascione) such that that additional diagnostic conditions for monitoring a sensor as taught by Hartung were considered in order to identify whether or not a sensor is getting abnormal.  Hartung teaches multiple criteria for how a component (including a sensor) is normally configured to supply data, such as the frequency of data transmissions or the format of data in the data transmissions, in order to identify whether or not an abnormality occurs in the component.  Here, each of Zhu, Tascione, and Hartung is directed to an invention for monitoring a sensor of a driverless vehicle in order to identify whether or not an abnormality occurs in the sensor being monitored, and subsequently implementing responsive actions if an abnormality is detected; wherein each of Zhu, Tascione, and 
The combination of Zhu, Tascione, and Hartung, as modified above, teaches various techniques of monitoring for an abnormality in a sensor of a driverless vehicle and implementing responsive actions when such an abnormality is detected.  For example, Zhu teaches that, upon determining that the sensor is getting abnormal, a variety of responsive actions are performed such as recording an electronic log, displaying a warning message, and requesting a passenger to take control of the driverless vehicle (see at least: Zhu, Col. 11, line 66 - Col. 12, line 11; Col. 22, lines 58-recording current traffic environment conditions and key data.
Konrardy teaches an invention similar to those of Zhu, Tascione, and Hartung with regards to monitoring a sensor of a driverless vehicle for an abnormality and performing responsive or remedial actions in response to detecting an abnormality (see at least: Konrardy, Abstract; Col. 31, lines 32-33; and Figs. 4A and 7).  Konrardy also teaches that upon the detection of an incident (or abnormality), information regarding the incident and the vehicle is recorded, and further provides examples of the invention that is recorded including information from traffic databases, the nearby environment, 
responsive to determining that the monitored sensor is getting abnormal, recording current traffic environment conditions and key data (see at least: Konrardy, Col. 30, line 35 - Col. 31, line 3; Col. 31, lines 32-33; Col. 31, line 53 - Col. 32, line 1; Col. 56, lines 56-63; and Fig. 4A).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Konrardy in the invention of modified Zhu such that current traffic environment data and key data were additionally recorded when a sensor is determined to be getting abnormal.  Here, it would have been obvious to include the detailed recording of data as taught by Konrardy in order to allow for the determination and implementation of remedial responses to the abnormality, such as determining whether the vehicle needs assistance. A person of ordinary skill in the art would have been motivated to incorporate the teachings of Konrardy because it would have allowed for determining whether assistance such as vehicle maintenance was required at the location of the vehicle when the abnormality has occurred, and why type of assistance was required (see at least: Konrardy, Col. 32, lines 18-20 and lines 28-31).  

Regarding Claim 2:
Modified Zhu teaches the computer-implemented method according to claim 1, wherein using the predetermined data to perform cross-validation for the output data comprises: 
performing cross-validation for the output data transmitted from the monitored sensor by using one of output data of other sensors other than the monitored sensor (see at least: Zhu, Col. 5, lines 1-5; Col. 13, lines 49-52; Col. 14, lines 7-9; Col. 17, Lines 9-23), a high-precision map (see at least: Zhu, Col, 10, Lines 34-40; Col. 17, Lines 32-36) and data previously output by the monitored sensor, or combinations of at least two thereof (see at least: Zhu, Col. 17, Lines 47-50).

Regarding Claim 5:
Modified Zhu teaches the computer-implemented method according to claim 2, wherein when the monitored sensor is a laser radar sensor (see at least: Zhu, Col. 8, lines 32-34 and lines 56-59; Col. 13, lines 61-63), performing the cross-validation for output data of the monitored sensor comprises (see at least: Zhu, Col. 8, lines 25-35; Col. 11, lines 1-26 & lines 56-62; Col. 17, lines 9-22):
acquiring a point cloud recognition result obtained according to output data of the laser radar sensor (see at least: Zhu, Col. 14, lines 54-56; Col. 19, line 64 - Col. 20, line 2; and Fig. 8);
when a vehicle or an obstacle on a road is recognized from the point cloud recognition result but the vehicle or the obstacle is not recognized from an image recognition result obtained according to output of an image sensor, determining the laser radar sensor as getting abnormal (see at least: Zhu, Col. 11, lines 56-62; Col. 17, lines 9-22; Col. 19, line 64 - Col. 20, line 2; and Fig. 12; wherein when a detection result of the laser radar sensor does not match the detection result of a reference sensor, in 
While modified Zhu teaches an exemplary embodiment in which the monitored sensor is a laser radar sensor, and the cross-validation comprises comparing information from the output data of the laser radar sensor with at least information from output data of at least one other sensor (a camera or image sensor), modified Zhu does not appear explicit in that the comparison is performed based on information obtained from both an image sensor and an ultrasonic sensor.  As such, modified Zhu does not appear explicit regarding the limitation:
when a vehicle or an obstacle on a road is recognized from the point cloud recognition result but the vehicle or the obstacle is not recognized from both an image recognition result obtained according to output of an image sensor and an ultrasonic recognition result obtained according to output data of an ultrasonic sensor, determining the laser radar sensor as getting abnormal. 
As noted above, modified Zhu (as currently combined) teaches cross-validating a laser radar sensor with an image sensor (camera) by determining whether or not objects detected by each of the aforementioned sensors match (see at least: Zhu, Col. 11, line 56 - 62; Col. 17, line 19-22).  Similarly, Hartung teaches a cross-validation technique for a sensor by comparing information output by the sensor with information output by two other sensors, wherein the sensors being monitored include a laser radar sensor (Lidar), an image sensor (camera), and an ultrasonic sensor all configured to detect objects around the driverless vehicle (see at least: Hartung, Paragraphs [0053]-[0054], [0096]-[0097], [0152], [0154]-[0157]).  Hartung also explicitly teaches that should 
when a vehicle or an obstacle on a road is recognized from the point cloud recognition result but the vehicle or the obstacle is not recognized from both an image recognition result obtained according to output of an image sensor and an ultrasonic recognition result obtained according to output data of an ultrasonic sensor, determining the laser radar sensor as getting abnormal (see at least: Paragraphs [0094], [0096]-[0098], [0152], and [0154]-[0156]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated the additional teachings of Hartung in the invention of modified Zhu such that the cross-validation utilized information from three sensors when monitoring for an abnormality in the laser radar sensor.  Both Hartung and modified Zhu (as previously combined in claims 1-2) teach the use and comparisons of multiple sensors to validate their results in order to detect abnormalities in sensors when the results from the different sensors no longer match, and it would have been obvious to add the comparison of three sensors at once to detect failures in one of the components in order to allow for the continued operations of the driverless vehicle without using the sensor experiencing an abnormality. A person of ordinary skill in the art would have been motivated to further incorporate these teachings of Hartung because it would have allowed for detection of the laser radar sensor getting abnormal in a manner that would allow for the driverless vehicle to continue operating, while in a degraded mode, using the output of the image sensor and 

Regarding Claim 6:
Zhu discloses a computer device (at least autonomous driving computer system 144), comprising a memory (memory 108), a processor (processor 106) and a computer program (instructions 110) which is stored on the memory and runs on the processor (see at least: Zhu, Fig. 1 and Col. 5, lines 42-49), wherein the processor, upon executing the computer program, implements a method of monitoring a sensor (a sensor among sensors 146 including lasers, sonar, radars, and cameras, wherein Zhu discloses the monitored sensor, in an exemplary embodiment, as being a laser 304) of a driverless vehicle (autonomous vehicle 102) (see at least: Zhu, Abstract; Col. 5, line 28; Col. 8, lines 25-29; Col. 13, lines 58-63; and Figs. 1 and 3), wherein the method comprises (see at least: Zhu, Col. 5, Line 42 - Col. 6, Line 7; Col. 11, Line 56-66; and Fig. 12): 
monitoring output data of the monitored sensor (see at least: Zhu, Col. 4, Line 66 - Col. 5, Line 9; Col. 8, Line 25-29; Col. 13, lines 49-52), and using predetermined data to perform cross-validation for the output data; (see at least: Zhu, Col. 11, lines 56-62; Col. 16, line 53 - Col. 17, line 5);
when (b) there is a validation result abnormality, determining that the monitored sensor is getting abnormal, (see at least: Zhu, Col. 11, line 66 - Col. 12, line 11), and giving an alarm in a manner comprising at least one of an in-vehicle speech, an image prompt, or a remote notification (see at least: Zhu, Col. 7, line 48-63; Col. 11 Line 66 to Col 12 Line 3);
and responsive to determining that the monitored sensor is getting abnormal, recording key data (see at least: Zhu, Col. 19, lines 1-6; Col. 22, line 60), and activating a safety response policy of the driverless vehicle (see at least: Zhu, Col. 11, line 66 - Col. 12, line 11; Col. 19, lines 1-11; Col. 22, lines 59-63).
Cumulatively, Zhu discloses an invention monitoring a sensor of a driverless vehicle in order to determine whether or not an abnormality is present in the monitored sensor, and responsive to identifying the abnormality, performing responsive actions.  In the invention of Zhu, a cross-validating technique is used to identify whether or not the monitored sensor is getting abnormal.  Zhu, however, does not appear explicit with regards to other techniques to be used for monitoring a sensor of a vehicle in order to identify an abnormality in the monitored sensors.  According, Zhu does not appear to explicitly disclose:
monitoring a physical state of a monitored sensor, the physical state comprising one or more of position, connection, power-on, signal reception, or data transmission of the monitored sensor;
monitoring a data transmission state of the monitored sensor, the data transmission state comprising one or more of data size, format, frequency, resolution hash value, timestamp, reflection value, or height value of the monitored sensor;
when (a) a result of monitoring the physical state or the data transmission state indicates a deviation from a predefined range of values for one or more criteria comprised by the physical state or the data transmission state, determining that the monitored sensor is getting abnormal.
Furthermore, Zhu does not appear explicit in that the responsive actions performed when identifying the abnormality include:
responsive to determining that the monitored sensor is getting abnormal, recording current traffic environment conditions and key data.
Similar to Zhu, Tascione teaches an invention directed to monitoring a sensor of a driverless vehicle in order to identify whether or not the sensor being monitored is getting abnormal (see at least: Tascione, Abstract).  Tascione teaches that in order to identify an abnormality in the monitored sensor, diagnostic data regarding the sensor is received to determine whether the driverless vehicle or a component thereof (i.e., the sensor being monitored) is operating nominally. Tascione teaches a diagnostic system that monitors a physical state of the sensor in order to identify physical failures in the sensor, such as misalignments in the sensor or an incorrect spin rate of the sensor (e.g., a laser sensor in the form of a Lidar) (see at least: Tascione, Paragraphs [0010], [0022], [0035], [0037], [0041]).  Accordingly, Tascione teaches: 
monitoring a physical state of a monitored sensor, the physical state comprising one or more of position, connection, power-on, signal reception, or data transmission of the monitored sensor (see at least: Tascione, Paragraphs [0010]-[0011], [0037]-[0038], [0049], [0055], and [0060]; wherein at least an alignment of the monitored sensor is a position of the monitored sensor that is being monitored);
when a result of monitoring the physical state indicates a deviation from a predefined range of values for one or more criteria comprised by the physical state, determining that the monitored sensor is getting abnormal (see at least: Tascione, Paragraphs [0010]-[0011], [0037]-[0038], [0041], [0049], [0055], and [0060]).
Tascione, similar to Zhu, goes on to teach implementing responsive actions in response to identifying that the monitored sensor is getting abnormal, wherein the response actions include: giving an alarm; recording key data such as logging the abnormality of the monitored sensor for future repair; and activating a safety response policy of the driverless vehicle such as handing over driving control to a human driver or stopping the driverless vehicle at a nearest safe location (see at least: Tascione, Paragraphs [0013], [0048], [0063]-[0064]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Tascione in the invention of Zhu such that a physical state of a sensor was monitored in order identify whether or not a sensor was getting abnormal in addition to the cross-validating technique of Zhu in order to further improve the safety of a driverless vehicle and any of its passengers.  Both Zhu and Tascione teach techniques directed to monitoring a sensor of a driverless vehicle in order to identify an abnormality or fault in the sensor being monitored, and subsequently performing responsive actions when the abnormality or fault is detected, thereby ensuring safe operations of the vehicle.  Accordingly, it would have been obvious to incorporate different techniques for monitoring a sensor and identifying an abnormality in the sensor to allow for a more comprehensive invention for correctly detected abnormalities in a vehicle sensor.  A person of ordinary skill in the art would have been motivated to combine the teachings of Tascione and Zhu because it would have allowed for the invention of Zhu to identify 
With regards to monitoring a data transmission state of a sensor of a driverless vehicle in order to identify whether or not an abnormality has occurred in the sensor, Hartung, similar to at least Zhu, teaches an invention directed to monitoring a component, e.g., a sensor, of a driverless vehicle in order to identify whether or not the sensor being monitored is getting abnormal (see at least: Hartung, Abstract, Paragraphs [0035], [0041]).  Hartung teaches an invention that monitors multiple parameters of data transmissions from a component/sensor being monitored to ensure the reliable operation of the component/sensor (see at least: Hartung, Paragraph [0041]).  As such, Hartung teaches:
monitoring a data transmission state of the monitored sensor, the data transmission state comprising one or more of data size, format, frequency, resolution hash value, timestamp, reflection value, or height value of the monitored sensor (see at least: Hartung, Paragraphs [0041], [0044]-[0046]; wherein Hartung at least teaches that the data transmission state being monitored includes at least format);
when a result of monitoring the data transmission state indicates a deviation from a predefined range of values for one or more criteria comprised by the data transmission state, determining that the monitored sensor is getting abnormal (see at least: Hartung, Paragraphs [0041], [0044]-[0046]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of 
The combination of Zhu, Tascione, and Hartung, as modified above, teaches various techniques of monitoring for an abnormality in a sensor of a driverless vehicle and implementing responsive actions when such an abnormality is detected.  For example, Zhu teaches that, upon determining that the sensor is getting abnormal, a variety of responsive actions are performed such as recording an electronic log, displaying a warning message, and requesting a passenger to take control of the driverless vehicle (see at least: Zhu, Col. 11, line 66 - Col. 12, line 11; Col. 22, lines 58-63).  Tascione teaches that, upon determining that the sensor is getting abnormal, responsive actions are performed such as giving an alarm; recording key data such as logging the abnormality of the monitored sensor for future repair; and activating a safety response policy of the driverless vehicle such as handing over driving control to a human driver or stopping the driverless vehicle at a nearest safe location (see at least: Tascione, Paragraphs [0013], [0048], [0063]-[0064]).  Hartung teaches that, upon determining that the sensor is getting abnormal, responsive or remedial actions that are performed include at least operating the driverless vehicle in a degraded mode in which output from the abnormal sensor are not considered, and discontinuing operation of the driverless vehicle until safe, such as pulling the vehicle over to the side of the road (see at least: Hartung, Paragraphs [0036], [0047], [0056]).  While modified Zhu teaches various remedial or responsive actions that are implemented when the monitored sensor is determined to be getting abnormal, modified Zhu does not appear explicit with recording current traffic environment conditions and key data.
Konrardy teaches an invention similar to those of Zhu, Tascione, and Hartung with regards to monitoring a sensor of a driverless vehicle for an abnormality and performing responsive or remedial actions in response to detecting an abnormality (see at least: Konrardy, Abstract; Col. 31, lines 32-33; and Figs. 4A and 7).  Konrardy also teaches that upon the detection of an incident (or abnormality), information regarding the incident and the vehicle is recorded, and further provides examples of the invention that is recorded including information from traffic databases, the nearby environment, and also information relating to the positions and movement of other vehicles.  As such, Konrardy teaches:
responsive to determining that the monitored sensor is getting abnormal, recording current traffic environment conditions and key data (see at least: Konrardy, Col. 30, line 35 - Col. 31, line 3; Col. 31, lines 32-33; Col. 31, line 53 - Col. 32, line 1; Col. 56, lines 56-63; and Fig. 4A).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Konrardy in the invention of modified Zhu such that current traffic environment data and key data were additionally recorded when a sensor is determined to be getting abnormal.  Here, it would have been obvious to include the detailed recording of data as taught by Konrardy in order to allow for the determination and implementation of remedial responses to the abnormality, such as determining whether the vehicle needs assistance. A person of ordinary skill in the art would have been motivated to 

Regarding Claim 7:
Modified Zhu teaches the computer device according to claim 6, wherein using the predetermined data to perform cross-validation for the output data comprises: 
performing cross-validation for the output data transmitted from the monitored sensor by using one of output data of other sensors other than the monitored sensor (see at least: Zhu, Col. 5, lines 1-5; Col. 13, lines 49-52; Col. 14, lines 7-9; Col. 17, Lines 9-23), a high-precision map (see at least: Zhu, Col, 10, Lines 34-40; Col. 17, Lines 32-36) and data previously output by the monitored sensor, or combinations of at least two thereof (see at least: Zhu, Col. 17, Lines 47-50).

Regarding Claim 10:
Modified Zhu teaches the computer device according to claim 7, wherein when the monitored sensor is a laser radar sensor (see at least: Zhu, Col. 8, lines 32-34 and lines 56-59; Col. 13, lines 61-63), performing the cross-validation for output data of the monitored sensor comprises (see at least: Zhu, Col. 8, lines 25-35; Col. 11, lines 1-26 & lines 56-62; Col. 17, lines 9-22):
acquiring a point cloud recognition result obtained according to output data of the laser radar sensor (see at least: Zhu, Col. 14, lines 54-56; Col. 19, line 64 - Col. 20, line 2; and Fig. 8);
when a vehicle or an obstacle on a road is recognized from the point cloud recognition result but the vehicle or the obstacle is not recognized from an image recognition result obtained according to output of an image sensor, determining the laser radar sensor as getting abnormal (see at least: Zhu, Col. 11, lines 56-62; Col. 17, lines 9-22; Col. 19, line 64 - Col. 20, line 2; and Fig. 12; wherein when a detection result of the laser radar sensor does not match the detection result of a reference sensor, in this instance a camera, then it is determined that the laser radar sensor is getting abnormal).
While modified Zhu teaches an exemplary embodiment in which the monitored sensor is a laser radar sensor, and the cross-validation comprises comparing information from the output data of the laser radar sensor with at least information from output data of at least one other sensor (a camera or image sensor), modified Zhu does not appear explicit in that the comparison is performed based on information obtained from both an image sensor and an ultrasonic sensor.  As such, modified Zhu does not appear explicit regarding the limitation:
when a vehicle or an obstacle on a road is recognized from the point cloud recognition result but the vehicle or the obstacle is not recognized from both an image recognition result obtained according to output of an image sensor and an ultrasonic recognition result obtained according to output data of an ultrasonic sensor, determining the laser radar sensor as getting abnormal. 

when a vehicle or an obstacle on a road is recognized from the point cloud recognition result but the vehicle or the obstacle is not recognized from both an image recognition result obtained according to output of an image sensor and an ultrasonic recognition result obtained according to output data of an ultrasonic sensor, determining the laser radar sensor as getting abnormal (see at least: Paragraphs [0094], [0096]-[0098], [0152], and [0154]-[0156]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated the additional teachings of Hartung in the invention of modified Zhu such that the cross-validation utilized information from three sensors when monitoring for an abnormality in the laser radar sensor.  Both Hartung and modified Zhu (as previously combined in claims 6-7) 

Regarding Claim 11:
Zhu discloses a non-transitory computer-readable medium (memory 108) on which a computer program (instructions 110) is stored, wherein the computer program, when executed by a processor (processor 106) (see at least: Zhu, Fig. 1 and Col. 5, lines 42-49), implements a method of monitoring a sensor (a sensor among sensors 146 including lasers, sonar, radars, and cameras, wherein Zhu discloses the monitored sensor, in an exemplary embodiment, as being a laser 304) of a driverless vehicle (autonomous vehicle 102) (see at least: Zhu, Abstract; Col. 5, line 28; Col. 8, lines 25-29; Col. 13, lines 58-63; and Figs. 1 and 3), wherein the method comprises (see at least: Zhu, Col. 5, Line 42 - Col. 6, Line 7; Col. 11, Line 56-66; and Fig. 12): 
monitoring output data of the monitored sensor (see at least: Zhu, Col. 4, Line 66 - Col. 5, Line 9; Col. 8, Line 25-29; Col. 13, lines 49-52), and using predetermined data to perform cross-validation for the output data; (see at least: Zhu, Col. 11, lines 56-62; Col. 16, line 53 - Col. 17, line 5);
when (b) there is a validation result abnormality, determining that the monitored sensor is getting abnormal, (see at least: Zhu, Col. 11, line 66 - Col. 12, line 11), and giving an alarm in a manner comprising at least one of an in-vehicle speech, an image prompt, or a remote notification (see at least: Zhu, Col. 7, line 48-63; Col. 11 Line 66 to Col 12 Line 3);
and responsive to determining that the monitored sensor is getting abnormal, recording key data (see at least: Zhu, Col. 19, lines 1-6; Col. 22, line 60), and activating a safety response policy of the driverless vehicle (see at least: Zhu, Col. 11, line 66 - Col. 12, line 11; Col. 19, lines 1-11; Col. 22, lines 59-63).
Cumulatively, Zhu discloses an invention monitoring a sensor of a driverless vehicle in order to determine whether or not an abnormality is present in the monitored sensor, and responsive to identifying the abnormality, performing responsive actions.  In the invention of Zhu, a cross-validating technique is used to identify whether or not the monitored sensor is getting abnormal.  Zhu, however, does not appear explicit with regards to other techniques to be used for monitoring a sensor of a vehicle in order to identify an abnormality in the monitored sensors.  According, Zhu does not appear to explicitly disclose:
monitoring a physical state of a monitored sensor, the physical state comprising one or more of position, connection, power-on, signal reception, or data transmission of the monitored sensor;
monitoring a data transmission state of the monitored sensor, the data transmission state comprising one or more of data size, format, frequency, resolution hash value, timestamp, reflection value, or height value of the monitored sensor;
when (a) a result of monitoring the physical state or the data transmission state indicates a deviation from a predefined range of values for one or more criteria comprised by the physical state or the data transmission state, determining that the monitored sensor is getting abnormal.
Furthermore, Zhu does not appear explicit in that the responsive actions performed when identifying the abnormality include:
responsive to determining that the monitored sensor is getting abnormal, recording current traffic environment conditions and key data.
Similar to Zhu, Tascione teaches an invention directed to monitoring a sensor of a driverless vehicle in order to identify whether or not the sensor being monitored is getting abnormal (see at least: Tascione, Abstract).  Tascione teaches that in order to identify an abnormality in the monitored sensor, diagnostic data regarding the sensor is received to determine whether the driverless vehicle or a component thereof (i.e., the sensor being monitored) is operating nominally. Tascione teaches a diagnostic system that monitors a physical state of the sensor in order to identify physical failures in the sensor, such as misalignments in the sensor or an incorrect spin rate of the sensor 
monitoring a physical state of a monitored sensor, the physical state comprising one or more of position, connection, power-on, signal reception, or data transmission of the monitored sensor (see at least: Tascione, Paragraphs [0010]-[0011], [0037]-[0038], [0049], [0055], and [0060]; wherein at least an alignment of the monitored sensor is a position of the monitored sensor that is being monitored);
when a result of monitoring the physical state indicates a deviation from a predefined range of values for one or more criteria comprised by the physical state, determining that the monitored sensor is getting abnormal (see at least: Tascione, Paragraphs [0010]-[0011], [0037]-[0038], [0041], [0049], [0055], and [0060]).
Tascione, similar to Zhu, goes on to teach implementing responsive actions in response to identifying that the monitored sensor is getting abnormal, wherein the response actions include: giving an alarm; recording key data such as logging the abnormality of the monitored sensor for future repair; and activating a safety response policy of the driverless vehicle such as handing over driving control to a human driver or stopping the driverless vehicle at a nearest safe location (see at least: Tascione, Paragraphs [0013], [0048], [0063]-[0064]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Tascione in the invention of Zhu such that a physical state of a sensor was monitored in order identify whether or not a sensor was getting abnormal in addition to the cross-validating technique of Zhu in order to further improve the safety of a driverless vehicle 
With regards to monitoring a data transmission state of a sensor of a driverless vehicle in order to identify whether or not an abnormality has occurred in the sensor, Hartung, similar to at least Zhu, teaches an invention directed to monitoring a component, e.g., a sensor, of a driverless vehicle in order to identify whether or not the sensor being monitored is getting abnormal (see at least: Hartung, Abstract, Paragraphs [0035], [0041]).  Hartung teaches an invention that monitors multiple parameters of data transmissions from a component/sensor being monitored to ensure the reliable operation of the component/sensor (see at least: Hartung, Paragraph [0041]).  As such, Hartung teaches:
monitoring a data transmission state of the monitored sensor, the data transmission state comprising one or more of data size, format, frequency, resolution hash value, timestamp, reflection value, or height value of the monitored sensor (see at least: Hartung, Paragraphs [0041], [0044]-[0046]; wherein Hartung at least teaches that the data transmission state being monitored includes at least format);
when a result of monitoring the data transmission state indicates a deviation from a predefined range of values for one or more criteria comprised by the data transmission state, determining that the monitored sensor is getting abnormal (see at least: Hartung, Paragraphs [0041], [0044]-[0046]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Hartung in the invention of Zhu (or in the invention of Zhu in view of Tascione) such that that additional diagnostic conditions for monitoring a sensor as taught by Hartung were considered in order to identify whether or not a sensor is getting abnormal.  Hartung teaches multiple criteria for how a component (including a sensor) is normally configured to supply data, such as the frequency of data transmissions or the format of data in the data transmissions, in order to identify whether or not an abnormality occurs in the component.  Here, each of Zhu, Tascione, and Hartung is directed to an invention for monitoring a sensor of a driverless vehicle in order to identify whether or not an abnormality occurs in the sensor being monitored, and subsequently implementing responsive actions if an abnormality is detected; wherein each of Zhu, Tascione, and Hartung teach various techniques for monitoring for sensor abnormality known to a person of ordinary skill in the art.  Accordingly, it would have been obvious to further include the above-identified technique taught by Hartung of monitoring a data transmission state of a sensor when monitoring for sensor abnormality because it would 
The combination of Zhu, Tascione, and Hartung, as modified above, teaches various techniques of monitoring for an abnormality in a sensor of a driverless vehicle and implementing responsive actions when such an abnormality is detected.  For example, Zhu teaches that, upon determining that the sensor is getting abnormal, a variety of responsive actions are performed such as recording an electronic log, displaying a warning message, and requesting a passenger to take control of the driverless vehicle (see at least: Zhu, Col. 11, line 66 - Col. 12, line 11; Col. 22, lines 58-63).  Tascione teaches that, upon determining that the sensor is getting abnormal, responsive actions are performed such as giving an alarm; recording key data such as logging the abnormality of the monitored sensor for future repair; and activating a safety response policy of the driverless vehicle such as handing over driving control to a recording current traffic environment conditions and key data.
Konrardy teaches an invention similar to those of Zhu, Tascione, and Hartung with regards to monitoring a sensor of a driverless vehicle for an abnormality and performing responsive or remedial actions in response to detecting an abnormality (see at least: Konrardy, Abstract; Col. 31, lines 32-33; and Figs. 4A and 7).  Konrardy also teaches that upon the detection of an incident (or abnormality), information regarding the incident and the vehicle is recorded, and further provides examples of the invention that is recorded including information from traffic databases, the nearby environment, and also information relating to the positions and movement of other vehicles.  As such, Konrardy teaches:
responsive to determining that the monitored sensor is getting abnormal, recording current traffic environment conditions and key data (see at least: Konrardy, 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Konrardy in the invention of modified Zhu such that current traffic environment data and key data were additionally recorded when a sensor is determined to be getting abnormal.  Here, it would have been obvious to include the detailed recording of data as taught by Konrardy in order to allow for the determination and implementation of remedial responses to the abnormality, such as determining whether the vehicle needs assistance. A person of ordinary skill in the art would have been motivated to incorporate the teachings of Konrardy because it would have allowed for determining whether assistance such as vehicle maintenance was required at the location of the vehicle when the abnormality has occurred, and why type of assistance was required (see at least: Konrardy, Col. 32, lines 18-20 and lines 28-31).  

Regarding Claim 12:
Modified Zhu teaches the non-transitory computer-readable storage medium according to claim 11, wherein using the predetermined data to perform cross-validation for the output data comprises: 
performing cross-validation for the output data transmitted from the monitored sensor by using one of output data of other sensors other than the monitored sensor (see at least: Zhu, Col. 5, lines 1-5; Col. 13, lines 49-52; Col. 14, lines 7-9; Col. 17, Lines 9-23), a high-precision map (see at least: Zhu, Col, 10, Lines 34-40; Col. 17, and data previously output by the monitored sensor, or combinations of at least two thereof (see at least: Zhu, Col. 17, Lines 47-50).

Regarding Claim 15:
Modified Zhu teaches the non-transitory computer-readable storage medium according to claim 12, wherein when the monitored sensor is a laser radar sensor (see at least: Zhu, Col. 8, lines 32-34 and lines 56-59; Col. 13, lines 61-63), performing the cross-validation for output data of the monitored sensor comprises (see at least: Zhu, Col. 8, lines 25-35; Col. 11, lines 1-26 & lines 56-62; Col. 17, lines 9-22):
acquiring a point cloud recognition result obtained according to output data of the laser radar sensor (see at least: Zhu, Col. 14, lines 54-56; Col. 19, line 64 - Col. 20, line 2; and Fig. 8);
when a vehicle or an obstacle on a road is recognized from the point cloud recognition result but the vehicle or the obstacle is not recognized from an image recognition result obtained according to output of an image sensor, determining the laser radar sensor as getting abnormal (see at least: Zhu, Col. 11, lines 56-62; Col. 17, lines 9-22; Col. 19, line 64 - Col. 20, line 2; and Fig. 12; wherein when a detection result of the laser radar sensor does not match the detection result of a reference sensor, in this instance a camera, then it is determined that the laser radar sensor is getting abnormal).
While modified Zhu teaches an exemplary embodiment in which the monitored sensor is a laser radar sensor, and the cross-validation comprises comparing information from the output data of the laser radar sensor with at least information from 
when a vehicle or an obstacle on a road is recognized from the point cloud recognition result but the vehicle or the obstacle is not recognized from both an image recognition result obtained according to output of an image sensor and an ultrasonic recognition result obtained according to output data of an ultrasonic sensor, determining the laser radar sensor as getting abnormal. 
As noted above, modified Zhu (as currently combined) teaches cross-validating a laser radar sensor with an image sensor (camera) by determining whether or not objects detected by each of the aforementioned sensors match (see at least: Zhu, Col. 11, line 56 - 62; Col. 17, line 19-22).  Similarly, Hartung teaches a cross-validation technique for a sensor by comparing information output by the sensor with information output by two other sensors, wherein the sensors being monitored include a laser radar sensor (Lidar), an image sensor (camera), and an ultrasonic sensor all configured to detect objects around the driverless vehicle (see at least: Hartung, Paragraphs [0053]-[0054], [0096]-[0097], [0152], [0154]-[0157]).  Hartung also explicitly teaches that should two out of the three sensor have the same result but the third sensor does not, then the third sensor, which disagrees with the other two, is determined to be getting abnormal (see at least: Hartung, Paragraphs [0096]-[0097]).  As such, Hartung teaches:
when a vehicle or an obstacle on a road is recognized from the point cloud recognition result but the vehicle or the obstacle is not recognized from both an image recognition result obtained according to output of an image sensor and an ultrasonic recognition result obtained according to output data of an ultrasonic sensor, determining the laser radar sensor as getting abnormal (see at least: Paragraphs [0094], [0096]-[0098], [0152], and [0154]-[0156]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated the additional teachings of Hartung in the invention of modified Zhu such that the cross-validation utilized information from three sensors when monitoring for an abnormality in the laser radar sensor.  Both Hartung and modified Zhu (as previously combined in claims 11-12) teach the use and comparisons of multiple sensors to validate their results in order to detect abnormalities in sensors when the results from the different sensors no longer match, and it would have been obvious to add the comparison of three sensors at once to detect failures in one of the components in order to allow for the continued operations of the driverless vehicle without using the sensor experiencing an abnormality. A person of ordinary skill in the art would have been motivated to further incorporate these teachings of Hartung because it would have allowed for detection of the laser radar sensor getting abnormal in a manner that would allow for the driverless vehicle to continue operating, while in a degraded mode, using the output of the image sensor and the ultrasonic sensor even when the laser radar sensor is getting abnormal by disregarding information from the laser radar sensor (see at least: Hartung, Paragraphs [0005], [0047], [0055]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nadeem Odeh/Primary Examiner, Art Unit 3669